DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
This action in response to the amendment filed on 27 July  2022.    Claims 1-27 and 30 have been cancelled.  Claims 28-29 and 31-49 are currently pending and have been examined.  
 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Step 1: The claims 28, 29 and 31-47 are a method, claim 48 is media and claim 49 is an apparatus. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 28-29 and 31-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 2A-Pong 1:  Independent claims (28, 48 and 49) recite associating  a plurality of real-world location with respective virtual  inventory  items, detecting  the limitation of detecting, contextual information including at geographic location of a user; detecting a media event based on the geographic location of the user, at least one-story object related to a physical location and unlocking additional interactive content based on the achievement object related to collectable and presenting the unlocked additional interactive content the user, detecting a media event based on at least the geographic location of the user within contextual information  wherein the media event a collection of achievement object corresponding to virtual items int inventory of the user in response to the geographic location of the user being within a proximity of a real-world location that is associated with the virtual inventory item; unlocking additional interactive content based on the collection of the achievement object into the inventory of the user and presenting the unlocked additional interactive content to the user.  These limitation as a whole fail within  method of organizing human activity of managing personal behavior or relationships or interactions between people” includes social activities, teaching, and following rules or instructions. Examples of these sub-groupings include subject matter such as:   a set of rules for playing a dice game.   The detecting limitation, as drafted is a process that, under its broadest reasonable interpretation covers presenting unlocked additional an interactive content in response to achievement of object related to a collectable, but for the recitation  of a generic computer and components.  That is, other than reciting a media device and a content analysis engine for performing the detecting and presenting steps, and media server for performing unlocking steps.   

Step 2A-Pong 2:   The claims recite additional elements of media device, content analysis engine media server, as a generic processor for performing the detecting, unlocking and presenting steps.  These generic components are recited at a high level of generality, i.e., media device, media server, as a generic processor performing a generic computer function of processing data (the presenting unlocked additional an interactive content in response to achievement of object related to a collectable). This generic computer components limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea. 
Step 2B: As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible
Dependent claims 29, and 31-47 recite a limitation further defines the same abstract idea noted in the above claims.     The claim do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reasons above.     




Response to Arguments
Due to the Applicants’ persuasive arguments, the 35 U.S.C 103(a) rejection have been withdrawn.  
Applicant's arguments of 35 U.S.C 101 rejections with respect to claims 28-29 and 32-49 filed on 26 July  2022 have been fully considered but they are not persuasive.  The claims is address as to an abstract idea of “ a certain method of human activity” .  The previously amended limitation is also included in the previous rejected limitation.  Further, the amended limitation does not take the claims out of  a certain method of human interaction or activity.   

For example,  see paragraph [0050] of Applicants’ specification , an achievement object could be used to unlock an additional chapter in a story, but may also be used to encourage the user to take some action in the real world including, for example, visiting a website or physical location, making a purchase, listening to a song, attending an event, and so forth. As another example, an achievement object could include a coupon that both provides a discount to a user for a product and when used unlocks additional content or inventory in a story.  
Based on the above paragraph,  the achievement object is the user to take some action in the real world visiting a web site, physical location, making a purchase,  listing a song [human activity] the achievement object can be used to unlock an additional chapter in a story and used to encourage  users to talk some action in the real world ….,  Therefore the claimed limitation  is an abstract idea.
The combination of additional elements of “ a media device” for performing  both the detecting and presenting steps, content analysis and the media device for performing the detecting step and a media server for performing  the unlocking step  are recited at a high level of generality, i.e., as a generic computer component for performing a generic computer function.  These generic computer components limitations are no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this  additional element does not integrate the  abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Furthermore, the mere nominal recitation of a generic computer components does not take the claim out to the method of organizing human interaction grouping.  For example, see paragraph [0062] of applicants’ specification, the specification discloses “provide a clue to the user to unlock a next chapter in the transmedia story”, this paragraph shows that the user interaction.  Thus, the claim recite an abstract idea.     
The claim as a whole merely describes how to generally “apply” the concept of unlocking information in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing medical records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.   Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.


The following reference applied in this office action:
Baronoff  (US Pub., 2012/0122570 A1) discloses a persistent, multi-player game, most likely story-based, involving the use of a smart phone, cell phone and/or other  wireless device (while remaining multi-platform in nature), where the gaming and story may be tied to the location of the smart phone, cell phone and/or other wireless device (while remaining multi-platform) as held by the human gamer (who may or may not utilize a customizable avatar)
Bokor et al (US Pub., 2010/0257071 A1) discloses a method for mapping transactions between a real world and  a virtual world may include receiving information associated with a real-world item at a virtual business object (VBO) controller. Information associated with a user is received at the VBO controller. In response to receiving by the VBO controller a decision to buy the real-world item, the VBO controller generates a VBO, which includes the information associated with the real-world item.

Fan et al (US Pub., 2012/0150695 A1) discloses software on a server receives a game action message associated with one of a plurality of online games being played by a user. The software generates an asset message based at least in part on the gan1e action message. The software determines user feed preferences based on a social filter graph. The social filter graph depends at least in part on a metagame account associated with the user.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682